DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Allowable Subject Matter
Claims 10, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-4, 6-7, 9, 13-17, 20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimblad (US 20170326789 A1) and further in view of Malofsky (US 20150361283 A1).
	In reference to claim 1, Kimblad discloses a process for producing an article by three-dimensional printing (“method of manufacturing an object” [Abstract]), the process comprising:
positioning a layer of solid particles in a planar bed (“depositing a first layer of construction material on a build platform” [Claim 1]);
applying a liquid binder over a predetermined area of the layer of solid particles, the liquid binder comprising a … compound, or a multifunctional form thereof, or a combination thereof;
infiltrating gaps between the solid particles with the liquid binder in the predetermined area of the layer of solid particles to form a first cross-sectional layer of an article ; and (“depositing binder onto the first layer of construction material to bind at least a region of the first layer together to form a support layer” [Claim 1])
reacting the … compound, or multifunctional form thereof, or combination thereof, thereby solidifying the liquid binder and binding the solid particles in the first cross-sectional layer of the article (“reactive, UV-curable, contact-curable or other binder classes” [0066])
Kimblad does not specifically disclose that the compound is a 1,1-di-activated vinyl compound.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, di-activated vinyl polymerizable compositions, Malofsky discloses that “the formation of diethyl methylene malonate was first demonstrated by W. H. Perkin, Jr. (Perkin, Ber. 19, 1053 (1886)).” [0006]
Malofsky further teaches
“exemplary ink formulations …  include dimethyl methylene malonate, di-n-propyl methylene malonate, di-isopropyl methylene malonate, dibenzyl methylene malonate… difunctional, or multifunctional form thereof, and any combination thereof“ [0105]
…
 “can be utilized in three-dimensional (3d) printing operations and rapid prototyping as the printing system can be designed to provide nearly instantaneous cure of the composition to allow for facile layering and build up” [0205]
…
“3d printing would utilize a powder composite/resin material, that would print like ink jet, using liquid binder in specific locations. The activator would be made available as desired to activate polymerization” [0206]
	In other words, Malofsky discloses that 1,1-di-activated vinyl compounds are a known class of inks that have known benefits including low energy use [0010], solvent reduction [0011], beneficial activation properties [0012], and compatibility [0013]; teaches exemplary ink formulations comprising 1,1-di-activated vinyl compounds; and specifically indicates that such formulations would be useful in three-dimensional (3d) printing operations including three-dimensional (3d) printing operations that use power and binder.
The combination would be achievable by integrating the 1,1-di-activated vinyl compound in to the printing method, e.g., by replacing the generic compound with the 1,1-di-activated vinyl compound.
	Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success  before the effective filing date of the claimed invention to configure the method such that the compound was a 1,1-di-activated vinyl compound as claimed.
A person having ordinary skill in the art would have been specifically motivated to integrate the 1,1-di-activated vinyl compound in to the printing method in order to provide benefits of using a 1,1-di-activated vinyl compound, including low energy use [0010], solvent reduction [0011], beneficial activation properties [0012], and compatibility [0013]; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In reference to claim 2, the cited prior art discloses the method as in claim 1.
	 Kimblad further discloses:
(i) positioning a second layer of solid particles in the planar bed over the first cross-sectional layer of the article;
(ii) applying additional liquid binder over a predetermined area of the second layer of solid particles, the liquid binder comprising the 1,1-di-activated vinyl compound, or multifunctional form thereof, or combination thereof;
(iii) infiltrating gaps between the solid particles with the additional liquid binder in the predetermined area of the second layer of solid particles to form a second cross-sectional layer of the article, wherein the second cross-sectional layer of the article is located over and in physical contact with the first cross-sectional layer of the article; and
(iv) reacting the 1,1-di-activated vinyl compound, or multifunctional form thereof, or combination thereof, thereby solidifying the liquid binder and binding the solid particles in the second cross-sectional layer of the article, and binding together the first and second cross-sectional layers of the article (See Claim 1-2, and 11)
	In reference to claim 3, the cited prior art discloses the method as in claim 2.
	Kimblad further discloses wherein steps (i)-(iv) are repeated a plurality of times to produce a plurality of bonded cross-sectional layers that together comprise the article  (See Claim 1-2, and 11)
	In reference to claim 4, the cited prior art discloses the method as in claim 1.
	Malofsky further discloses wherein reacting the 1,1-di-activated vinyl compound, or multifunctional form thereof, or combination thereof, comprises polymerizing the 1,1-di-activated vinyl compound, or multifunctional form thereof, or combination thereof (Claim 86).
	In reference to claim 6-7, 9, 13, the cited prior art discloses the method as in claim 1.
	Malofsky further discloses wherein reacting the 1,1-di-activated vinyl compound, or multifunctional form thereof, or combination thereof, comprises applying an activator compound over at least a portion of the first cross-sectional layer of the article;
wherein the activator compound activates polymerization of the 1,1-di-activated vinyl compound, or multifunctional form thereof, or combination thereof.
wherein the activator compound comprises a tertiary amine compound. (“polymerization activator… an amine whether primary, secondary or tertiary” [0024])
	In reference to claim 14-15, the cited prior art discloses the method as in claim 13.
	Kimblad further discloses wherein the solid particles comprise inorganic particles; 
wherein the solid particles comprise titanium dioxide, zirconium dioxide, zinc oxide, magnesium oxide, an iron oxide, a chromium oxide, silicon dioxide, an aluminum oxide, a metal, an alloy, or a glass, or a combination of any thereof (“the construction material comprises metal powder and/or ceramic powder” [0017])
	In reference to claim 16-17, the cited prior art discloses the method as in claim 15.
Kimblad generally teaches that the “the construction material comprises metal powder and/or ceramic powder” [0017]. Ceramic powder would be understood to a person having ordinary skill in the art to include wherein the solid particles comprise glass particles; wherein the solid particles comprise silica. A person having ordinary skill in the art would be further motivated to use silica glass because it is a well-known ceramic material.
	In reference to claim 20, the cited prior art discloses the method as in claim 16.
	Malofsky further discloses wherein the 1,1-di-activated vinyl compound comprises a methylene dicarbonyl compound, a dihalo vinyl compound, a dihaloalkyl disubstituted vinyl compound, or a cyanoacrylate compound, or a multifunctional form of any thereof, or a combination of any thereof (“formulations can be provided using multifunctional methylene malonate“ [0162])
	In reference to claim 22-23, the cited prior art discloses the method as in claim 16.
	Malofsky discloses the same compounds disclosed by the instant applicant and is thus considered to read on the compounds as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744